Order entered April 23, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01072-CR

                           THOMAS PAUL GILBERT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80015-2018

                                              ORDER

       We REINSTATE this appeal.

       The Court granted two extensions of time, making appellant’s brief due March 28, 2019.

When it was not filed and we had no communication with appellant regarding the brief or the

appeal, we abated the appeal for a hearing.

       On April 22, 2019, the reporter’s record from the hearing was filed. We ADOPT the

trial court’s April 17, 2019 findings that (1) appellant wishes to prosecute this appeal; (2)

appellant, who is indigent, is represented by appointed counsel Jeff P. Buchwald; and (3) counsel

has not abandoned the appeal and will have a brief filed within 10 days.

       We ORDER appellant’s brief filed no later than May 3, 2019.
       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Mitchell Nolte; and to the Collin County District

Attorney.



                                                    /s/    LANA MYERS
                                                           JUSTICE